Exhibit 10.3

EXECUTION COPY

 

--------------------------------------------------------------------------------

LIMITED PARTNERSHIP AGREEMENT

OF

VIRGIN MOBILE USA, L.P.

Dated as of October 16, 2007

 

--------------------------------------------------------------------------------

THE PARTNERSHIP UNITS OF VIRGIN MOBILE USA, L.P. HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED, THE SECURITIES LAWS OF ANY STATE OR
ANY OTHER APPLICABLE SECURITIES LAWS AND ARE BEING ISSUED IN RELIANCE UPON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH
LAWS. SUCH UNITS MUST BE ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE OFFERED FOR
SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME EXCEPT IN
COMPLIANCE WITH (I) THE SECURITIES ACT, ANY APPLICABLE STATE SECURITIES LAWS,
AND ANY OTHER APPLICABLE SECURITIES LAWS; AND (II) THE TERMS AND CONDITIONS OF
THIS LIMITED PARTNERSHIP AGREEMENT. THE UNITS MAY NOT BE TRANSFERRED OF RECORD
EXCEPT IN COMPLIANCE WITH SUCH LAWS AND THIS LIMITED PARTNERSHIP AGREEMENT.
THEREFORE, PURCHASERS OF SUCH UNITS WILL BE REQUIRED TO BEAR THE RISK OF THEIR
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.



--------------------------------------------------------------------------------

Table of Contents

 

          Page ARTICLE I DEFINITIONS

SECTION 1.01.

   Definitions    1 ARTICLE II FORMATION, TERM, PURPOSE AND POWERS

SECTION 2.01.

   Conversion and Formation    7

SECTION 2.02.

   Name    8

SECTION 2.03.

   Term    8

SECTION 2.04.

   Offices    8

SECTION 2.05.

   Agent for Service of Process    8

SECTION 2.06.

   Business Purpose    8

SECTION 2.07.

   Powers of the Partnership    9

SECTION 2.08.

   Partners; Admission of New Partners    9

SECTION 2.09.

   Withdrawal    9 ARTICLE III MANAGEMENT

SECTION 3.01.

   General Partner    9

SECTION 3.02.

   Compensation    10

SECTION 3.03.

   Expenses    10

SECTION 3.04.

   Officers    10

SECTION 3.05.

   Authority of Partners    10

SECTION 3.06.

   Action by Written Consent    11 ARTICLE IV DISTRIBUTIONS and loans

SECTION 4.01.

   Distributions and Loans    11

SECTION 4.02.

   Liquidation Distributions    12

SECTION 4.03.

   Limitations on Distributions    12

 

-i-



--------------------------------------------------------------------------------

ARTICLE V

CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS;

TAX ALLOCATIONS; TAX MATTERS

SECTION 5.01.

   Initial Capital Contributions    13

SECTION 5.02.

   No Additional Capital Contributions; Additional Funds    13

SECTION 5.03.

   Capital Accounts    14

SECTION 5.04.

   Allocations of Profits and Losses    14

SECTION 5.05.

   Special Allocations    14

SECTION 5.06.

   Curative Allocations    15

SECTION 5.07.

   Other Allocation Rules    16

SECTION 5.08.

   Tax Allocations: Code Section 704(c)    16

SECTION 5.09.

   Tax Withholding    17

SECTION 5.10.

   Successors in Interest    17

SECTION 5.11.

   Tax Matters    17

SECTION 5.12.

   Tax Classification    19

SECTION 5.13.

   Tax Elections    19

SECTION 5.14.

   Continuation of VMU LLC    19 ARTICLE VI BOOKS AND RECORDS; REPORTS

SECTION 6.01.

   Books and Records    19 ARTICLE VII PARTNERSHIP UNITS

SECTION 7.01.

   Units    20

SECTION 7.02.

   Register    20

SECTION 7.03.

   Splits, Distributions and Reclassifications    20

SECTION 7.04.

   Cancellation of Class A Common Stock and Units    20

SECTION 7.05.

   Incentive Plans    20

SECTION 7.06.

   Issuances of Securities    21

SECTION 7.07.

   Registered Partners    22

SECTION 7.08.

   Exchange of Units    22 ARTICLE VIII TRANSFER RESTRICTIONS

SECTION 8.01.

   Limited Partner Transfers    24

SECTION 8.02.

   Permitted Transferees    24

SECTION 8.03.

   Further Restrictions    25

SECTION 8.04.

   Rights of Assignees    26

 

-ii-



--------------------------------------------------------------------------------

SECTION 8.05.

   Admissions, Withdrawals and Removals    26

SECTION 8.06.

   Admission of Assignees as Substitute Limited Partners    26

SECTION 8.07.

   Withdrawal of Certain Partners    27 ARTICLE IX DISSOLUTION, LIQUIDATION AND
TERMINATION

SECTION 9.01.

   No Dissolution    27

SECTION 9.02.

   Events Causing Dissolution    27

SECTION 9.03.

   Distribution upon Dissolution    27

SECTION 9.04.

   Time for Liquidation    28

SECTION 9.05.

   Termination    28

SECTION 9.06.

   Claims of the Partners    28

SECTION 9.07.

   Survival of Certain Provisions    28 ARTICLE X LIABILITY AND INDEMNIFICATION

SECTION 10.01.

   Liability of Partners    28

SECTION 10.02.

   Indemnification    30 ARTICLE XI MISCELLANEOUS

SECTION 11.01.

   Severability    31

SECTION 11.02.

   Notices    31

SECTION 11.03.

   Cumulative Remedies    33

SECTION 11.04.

   Binding Effect    33

SECTION 11.05.

   Interpretation    33

SECTION 11.06.

   Counterparts    33

SECTION 11.07.

   Further Assurances    33

SECTION 11.08.

   Entire Agreement    33

SECTION 11.09.

   Governing Law    33

SECTION 11.10.

   Submission to Jurisdiction; Waiver of Jury Trial    34

SECTION 11.11.

   Expenses    35

SECTION 11.12.

   Amendments and Waivers    35

SECTION 11.13.

   No Third Party Beneficiaries    36

SECTION 11.14.

   Headings    36

SECTION 11.15.

   Construction    36

SECTION 11.16.

   Power of Attorney    36

SECTION 11.17.

   Partnership Status    37

 

-iii-



--------------------------------------------------------------------------------

LIMITED PARTNERSHIP AGREEMENT

OF

VIRGIN MOBILE USA, L.P.

This LIMITED PARTNERSHIP AGREEMENT (this “Agreement”) of Virgin Mobile USA, L.P.
(the “Partnership”) is made as of the 16th day of October, 2007, by and among
VMU GP I, LLC, a limited liability company organized under the laws of the State
of Delaware, as general partner, Bluebottle USA Holdings L.P., a limited
partnership formed under the laws of the State of Delaware, as a Limited Partner
(as defined herein) of the Partnership, Virgin Mobile USA, Inc., a Delaware
corporation, as a Limited Partner of the Partnership and the other Limited
Partners of the Partnership admitted in accordance with this Agreement.

W I T N E S S E T H:

WHEREAS, Virgin Mobile USA, LLC was formed as a Delaware limited liability
company on October 4, 2001 (“VMU LLC”);

WHEREAS, on or prior to the date hereof, all necessary action was taken to
authorize VMU LLC’s conversion to the Partnership under the Third Amended and
Restated Limited Liability Company Agreement of the LLC, dated as of August 25,
2003 (as amended, the “LLC Agreement”), and the Delaware Limited Liability
Company Act (the “LLC Act”);

WHEREAS, on the date hereof, in connection with the IPO (as such term is defined
herein), VMU LLC was converted to a limited partnership (the “Conversion”)
pursuant to Section 17-217 of the Delaware Revised Uniform Limited Partnership
Act (6 Del. C. § 17-101, et seq.), as amended from time to time (the “Act”), and
Section 18-216 of the LLC Act by causing the filing in the office of the
Secretary of State of the State of Delaware of a Certificate of Conversion to
Limited Partnership of VMU LLC to the Partnership (the “Conversion Certificate”)
and a Certificate of Limited Partnership of the Partnership (the “Certificate”);

WHEREAS, the parties hereto desire to enter into this Agreement in accordance
with the terms hereof.

NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Definitions. Capitalized terms used herein without definition have
the following meanings (such meanings being equally applicable to both the
singular and plural form of the terms defined):

“Act” has the meaning set forth in the preamble of this Agreement.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person.

“Additional Funds” has the meaning set forth in Section 5.02(b).

“Agreement” has the meaning set forth in the preamble of this Agreement.

“Assignee” has the meaning set forth in Section 8.04.

“Assumed Tax Rate” means a rate equal to the highest effective marginal combined
U.S. federal, state and local income tax rate prescribed for a corporate
resident of New York, New York.

“Available Cash” means, with respect to any fiscal period, the amount of cash on
hand which the General Partner, in its reasonable discretion, deems available
for distribution to the Partners, taking into account all debts, liabilities and
obligations of the Partnership then due and amounts which the General Partner,
in its reasonable discretion, deems necessary to expend or retain for working
capital or to place into reserves for customary and usual claims with respect to
the Partnership’s operations.

“Beneficial Ownership” means such term as set forth in Rule 13d-3 under the
Exchange Act.

“Capital Account” means the separate capital account maintained for each Partner
in accordance with Section 5.03 hereof.

“Capital Contribution” means, with respect to any Partner, the aggregate amount
of money contributed to the Partnership and the Carrying Value of any property
(other than money), net of any liabilities assumed by the Partnership upon
contribution or to which such property is subject, contributed to the
Partnership pursuant to Article V.

“Carrying Value” means, with respect to any asset of the Partnership, such
asset’s adjusted basis for U.S. federal income tax purposes, except that the
Carrying Values of all assets of the Partnership shall be adjusted to equal
their respective fair market values as determined by the General Partner, in
accordance with the rules set forth in Regulations Section 1.704-1(b)(2)(iv)(f),
except as otherwise provided herein, as of: (i) the date of the acquisition of
any additional Units by any new or existing Partner in exchange for more than a
de minimis Capital Contribution; (ii) the date of the distribution of more than
a de minimis amount of assets of the Partnership to a Partner in redemption of
Units; and (iii) any other date required by Regulations; provided, however, that
adjustments pursuant to clauses (i) and (ii) above shall be made only if the
General Partner reasonably determines that such adjustments are necessary or
appropriate to reflect the relative economic interests of the Partners and
provided further, that such adjustment shall be made upon the acquisition by the
Ultimate Parent of Units in the IPO. The Carrying Value of any asset of the
Partnership distributed to any Partner shall be adjusted immediately prior to
such

 

2



--------------------------------------------------------------------------------

distribution to equal its fair market value. The Carrying Value of any asset
contributed (or deemed contributed under Regulations Section 1.704-1(b)(1)(iv))
by a Partner to the Partnership will be the fair market value of such asset at
the date of its contribution thereto as determined in good faith by the General
Partner. Upon an adjustment to the Carrying Value of any asset pursuant to this
definition of Carrying Value, the amount of the adjustment shall be included as
gain or loss in computing book income or loss in accordance with Regulation
Section 1.704-1(b)(2)(e) for purposes of maintaining Capital Accounts hereunder.
Upon adjustment to the Carrying Value of any asset pursuant to this definition,
such Carrying Value shall thereafter be adjusted by the depreciation,
amortization or cost recovery subsequently taken into account with respect to
such asset for purposes of computing Profits and Losses.

“Certificate” has the meaning set forth in the preamble of this Agreement.

“Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of the Ultimate Parent, to be filed on or prior to the closing
date of the IPO, with the Secretary of State of the State of Delaware pursuant
to the Delaware General Corporation Law, as such certificate may be amended from
time to time.

“Class A Common Stock” means Class A common stock, par value $0.01 per share, of
the Ultimate Parent.

“Class C Common Stock” means Class C common stock, par value $0.01 per share, of
the Ultimate Parent.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Common Unit” means a Unit issued pursuant to Section 2.01, 7.03, 7.05 or clause
(x) of Section 7.06(a), with the rights, powers and duties set forth herein.

“Common Unit Exchange Rate” has the meaning set forth in Section 7.08(a) of this
Agreement.

“Contingencies” has the meaning set forth in Section 9.03(b).

“Control” (including the terms “Controlled by” and “under common Control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or
otherwise, including, without limitation, the ownership, directly or indirectly,
of securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.

“Conversion” has the meaning set forth in the preamble of this Agreement.

“Conversion Certificate” has the meaning set forth in the preamble of this
Agreement.

 

3



--------------------------------------------------------------------------------

“Disabling Event” means the General Partner ceasing to be the general partner of
the Partnership pursuant to Section 17-402 of the Act.

“Dissolution Event” has the meaning set forth in Section 9.02 of this Agreement.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Exchange Rate” has the meaning set forth in Section 7.08(a) of this Agreement.

“Exchange Transaction” has the meaning set forth in Section 8.01(b) of this
Agreement.

“Fiscal Year” means the calendar year.

“GAAP” means accounting principles generally accepted in the United States of
America as in effect from time to time.

“General Partner” means VMU GP I, LLC or any successor general partner admitted
to the Partnership in accordance with the terms of this Agreement, in its
capacity as general partner of the Partnership.

“Incapacity” means, with respect to any Person, the bankruptcy, dissolution,
termination, or with respect to any Person who is an individual, entry of an
order of incompetence, or the insanity, permanent disability or death of such
Person.

“Incentive Plan” means any equity incentive or similar plan pursuant to which
the Ultimate Parent may issue shares of Class A Common Stock or other interest
to existing and former directors, officers and employees of the Ultimate Parent
or its direct or indirect subsidiaries from time to time.

“IPO” means the initial public offering and sale of Class A Common Stock by the
Ultimate Parent, as contemplated by the Ultimate Parent’s Registration Statement
on Form S-1 (File No. 333-124524).

“Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or other order issued or promulgated by any
national, supranational, state, federal, provincial, local or municipal
government or any administrative or regulatory body with authority therefrom
with jurisdiction over the Partnership or any Partner, as the case may be.

“LLC Act” has the meaning set forth in the recitals of this Agreement.

“LLC Agreement” has the meaning set forth in the recitals of this Agreement.

“Limited Partner” means each of the Persons from time to time listed as a
limited partner in the books and records of the Partnership, each in its
capacity as a limited partner of the Partnership. For purposes of the Act, the
Limited Partners shall constitute a single class, group or series of limited
partners of the Partnership.

 

4



--------------------------------------------------------------------------------

“Liquidation Agent” has the meaning set forth in Section 9.03 of this Agreement.

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Section 1.704-2(b). The amount of Nonrecourse Deductions of the Partnership for
a fiscal year equals the net increase, if any, in the amount of Partnership
Minimum Gain of the Partnership during that fiscal year, determined according to
the provisions of Treasury Regulations Section 1.704-2(c).

“Partners” means, at any time, each person listed as a Partner (including the
General Partner) on the books and records of the Partnership, in each case for
so long as he, she or it remains a Partner as provided hereunder.

“Partnership” has the meaning set forth in the preamble of this Agreement.

“Partnership Minimum Gain” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(2) and 1.704-2(d).

“Partner Nonrecourse Debt Minimum Gain” means an amount with respect to each
partner nonrecourse debt (as defined in Treasury Regulations
Section 1.704-2(b)(4)) equal to the Partnership Minimum Gain that would result
if such partner nonrecourse debt were treated as a nonrecourse liability (as
defined in Treasury Regulations Section 1.752-1(a)(2)) determined in accordance
with Treasury Regulations Section 1.704-2(i)(3).

“Partner Nonrecourse Deductions” has the meaning ascribed to the term “partner
nonrecourse deductions” set forth in Treasury Regulations Section 1.704-2(i)(2).

“Percentage Interest” means, with respect to any Partner, the quotient obtained
by dividing the number of Common Units then owned by such Partner by the number
of Common Units then owned by all Partners.

“Permitted Transferee” has the meaning set forth in Section 8.02 of this
Agreement.

“Person” means any individual, corporation, partnership, limited partnership,
limited liability company, limited company, joint venture, trust, unincorporated
or governmental organization or any agency or political subdivision thereof.

“Profits” and “Losses” means, for each Fiscal Year or other period, an amount
equal to the Partnership’s taxable income or loss for such year or period,
determined in accordance Code Section 703(a) and for this purpose, all items of
income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss, with the
following adjustments: (a) any income of the Partnership that is exempt from
U.S. federal income taxation and not otherwise taken into account in computing
Profits and Losses pursuant to this definition shall be added; (b) any items of
expenditure of the Partnership described in Code Section 705(a)(2)(B) or items
of expenditure treated as Code Section 705(a)(2)(B) expenditures pursuant to
Regulations

 

5



--------------------------------------------------------------------------------

Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Profits or Losses pursuant to this definition, shall be subtracted, (c) in the
event the Carrying Value of any property is adjusted pursuant to clauses (i),
(ii), or (iii) of that definition, the amount of such adjustment shall be taken
into account as gain or loss from the disposition of such property for purposes
of computing Profits or Losses; (d) gain or loss resulting from any disposition
of property with respect to which gain or loss is recognized for federal income
tax purposes shall be computed by reference to the Carrying Value of the
property disposed of, notwithstanding that the adjusted tax basis of such
property differs from its Carrying Value; (e) to the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Code Section 734(b) or
Code Section 743(b) is required pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital
Accounts as a result of a distribution other than in liquidation of a Partner’s
interest in the Partnership, the amount of such adjustment shall be treated as
an item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases the basis of the asset) from the disposition of the
asset and shall be taken into account for purposes of computing Profits or
Losses and (f) if the Carrying Value of any asset differs from its adjusted tax
basis for U.S. federal income tax purposes the amount of depreciation,
amortization or cost recovery deductions with respect to such asset for purposes
of determining Profits and Losses shall be an amount which bears the same ratio
to such Carrying Value as the U.S. federal income tax depreciation, amortization
or other cost recovery deductions bears to such adjusted tax basis (provided
that if the U.S. federal income tax depreciation, amortization or other cost
recovery deduction is zero, the General Partner may use any reasonable method
for purposes of determining depreciation, amortization or other cost recovery
deductions in calculating Profits and Losses).

Notwithstanding any other provision of this definition, any items which are
specially allocated pursuant to Sections 5.05 and 5.06 shall not be taken into
account in computing Profits or Losses.

“Regulations” means the Income Tax Regulations, including Temporary Regulations,
promulgated under the Code, as such Regulations may be amended (including
corresponding provisions of succeeding regulations).

“Regulatory Allocations” shall have the meaning specified in Section 5.07.

“Securities” has the meaning set forth in Section 7.06(a).

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securities Issuer” has the meaning set forth in Section 7.06(a).

“Tax Distributions” has the meaning set forth in Section 4.01(b).

“Tax Matters Partner” has the meaning set forth in Section 5.12.

“Transfer” means, in respect of any Unit, property or other asset, any sale,
assignment, transfer, distribution or other disposition thereof, whether
voluntarily or by operation of Law, including, without limitation, the exchange
of any Unit for any other security.

 

6



--------------------------------------------------------------------------------

“Transfer Agent” has the meaning set forth in Section 7.08(a) of this Agreement.

“Transferee” means any Person that is a transferee of a Partner’s interest in
the Partnership, or part thereof.

“Ultimate Parent” means Virgin Mobile USA, Inc., a Delaware corporation.

“Units” means units authorized in accordance with this Agreement, which shall
constitute partnership interests in the Partnership as provided in this
Agreement and under the Act, entitling the holders thereof to the relative
rights, title and interests in the profits, losses, deductions and credits of
the Partnership at any particular time as set forth in this Agreement, and any
and all other benefits to which a holder thereof may be entitled as a Partner as
provided in this Agreement, together with the obligations of such Partner to
comply with all terms and provisions of this Agreement.

“Unit Exchange Rate” has the meaning set forth in Section 7.08(a) of this
Agreement.

“Virgin Tax Receivable Agreement” has the meaning set forth in Section 7.06(b)
of this Agreement.

“VMU LLC” has the meaning set forth in the preamble of this Agreement.

“Withheld Taxes” shall have the meaning specified in Section 5.10(a).

“Withholding Loan” shall have the meaning specified in Section 5.10(a).

ARTICLE II

FORMATION, TERM, PURPOSE AND POWERS

SECTION 2.01. Conversion and Formation. (a) Effective as of the time of the
Conversion, (i) the LLC Agreement and all other existing organizational
documents of VMU LLC are replaced and superseded in their entirety by this
Agreement and the Certificate in respect of all periods beginning on or after
the Conversion, (ii) VMU GP I, LLC is hereby admitted as a general partner of
the Partnership, and Virgin Mobile USA, Inc., Bluebottle USA Holdings L.P. and
Sprint Ventures, Inc. are hereby admitted as limited partners of the
Partnership, (iii) all of the limited liability company interests in VMU LLC
issued and outstanding immediately prior to the Conversion are converted to
Common Units in the Partnership and each of the Partners has the Common Units
set forth opposite its name on Schedule I hereto, and has a capital account with
the Partnership equivalent to the capital account that it had with VMU LLC,
(iv) the Partners continue the business of VMU LLC without dissolution in the
form of a Delaware limited partnership governed by this Agreement, and (v) in
accordance with Section 17-217(g) of the Act, for all purposes of the laws of
the State of Delaware, the Partnership shall be deemed to be the same entity as
VMU LLC and for all applicable tax purposes the Partnership is a continuation of
VMU LLC.

 

7



--------------------------------------------------------------------------------

(b) The Partnership was formed as a limited partnership under the provisions of
the Act by the filing on the date hereof of the Conversion Certificate and the
Certificate with the Secretary of State of the State of Delaware. If requested
by the General Partner, the Limited Partners shall promptly execute all
certificates and other documents consistent with the terms of this Agreement
necessary for the General Partner to accomplish all filing, recording,
publishing and other acts as may be appropriate to comply with all requirements
for (a) the formation and operation of a limited partnership under the laws of
the State of Delaware, (b) if the General Partner deems it advisable, the
operation of the Partnership as a limited partnership, or partnership in which
the Limited Partners have limited liability, in all jurisdictions where the
Partnership proposes to operate and (c) all other filings required to be made by
the Partnership.

SECTION 2.02. Name. The name of the Partnership shall be, and the business of
the Partnership shall be conducted under the name of, Virgin Mobile USA, L.P. or
such other name as the General Partner shall reasonably determine.

SECTION 2.03. Term. The term of the Partnership commenced on the date of the
filing of the Certificate, and the term shall continue until the Partnership is
dissolved pursuant to this Agreement, subject to the provisions set forth in
Article IX and applicable Law. The existence of the Partnership as a separate
legal entity shall continue until cancellation of the Certificate in the manner
required by the Act.

SECTION 2.04. Offices. The Partnership may have offices at such places within or
without the State of Delaware as the General Partner from time to time may
select.

SECTION 2.05. Agent for Service of Process. The Partnership’s registered agent
for service of process in the State of Delaware shall be as set forth in the
Certificate, as the same may be amended by the General Partner from time to
time.

SECTION 2.06. Business Purpose. The Partnership was formed for the object and
purpose of, and the nature of the business to be conducted by the Partnership
is, engaging in any lawful act or activity for which limited partnerships may be
formed under the Act. Except as otherwise expressly permitted under this
Agreement, each of the Ultimate Parent and the General Partner shall conduct all
of its operational activities and hold all of its assets (other than (x) equity
interests in direct and indirect parent entities of the General Partner and the
Partnership and (y) the proceeds of any distributions from the Partnership
permitted under this Agreement and any accrued interest thereon) through the
Partnership and its subsidiaries. The General Partner shall not hold any assets
other than its interest in the Partnership, and for U.S. federal tax purposes
shall take any steps necessary to qualify as and remain an entity that is
disregarded as separate from its owner under Section 301.7701-3 of the
Regulations. Notwithstanding the foregoing, the Ultimate Parent and its
subsidiaries shall be permitted to engage in non-operational activities (it
being understood that any such activities not specifically contemplated by this
Agreement are permitted pursuant to this Section 2.06 only if the holders of
Units other than the Ultimate Parent and its subsidiaries would not be
prejudiced economically by such activities as compared to holders of the
Securities for which such Units may be exchanged pursuant to Section 7.08 of
this Agreement) including, but not limited to (a) the ownership, acquisition and
disposition of Units, (b) the management of the business and the affairs of the
Partnership and its subsidiaries, (c) the operation of the Ultimate Parent or
any of its direct or indirect subsidiaries as a reporting company with a class
(or classes) of

 

8



--------------------------------------------------------------------------------

securities registered under the Exchange Act, (d) financing (debt or equity) of
the business of the Partnership or any of its direct or indirect subsidiaries,
(e) activities relating to maintaining corporate, limited liability company,
limited partnership or other entity existence of the Ultimate Parent or any of
its direct or indirect subsidiaries, or (f) any activities as are incidental
thereto.

SECTION 2.07. Powers of the Partnership. Subject to the limitations set forth in
this Agreement, the Partnership will possess and may exercise all of the powers
and privileges granted to it by the Act, by any other Law and this Agreement,
together with all powers incidental thereto, so far as such powers are necessary
or convenient to the conduct, promotion or attainment of the purpose of the
Partnership set forth in Section 2.06.

SECTION 2.08. Partners; Admission of New Partners. Each of the Persons listed on
Schedule I attached hereto, as the same may be amended from time to time in
accordance with this Agreement, by virtue of the Conversion and the execution of
this Agreement, are Partners of the Partnership. The rights and liabilities of
the Partners shall be as provided in the Act, except as is otherwise expressly
provided herein. A Person may be admitted from time to time as a new Partner in
accordance with Section 8.05; provided, however, that each new Partner shall
execute an appropriate supplement to this Agreement pursuant to which the new
Partner agrees to be bound by the terms and conditions of the Agreement, as it
may be amended from time to time.

SECTION 2.09. Withdrawal. No Partner shall have the right to withdraw as a
Partner of the Partnership other than following the Transfer of all Units owned
by such Partner in accordance with Article VIII; provided, however, that a new
General Partner or substitute General Partner may be admitted to the Partnership
in accordance with Section 8.05.

ARTICLE III

MANAGEMENT

SECTION 3.01. General Partner. (a) The business, property and affairs of the
Partnership shall be managed under the sole, absolute and exclusive direction of
the General Partner, which may from time to time delegate authority to officers
or to others to act on behalf of the Partnership.

(b) Without limiting the foregoing provisions of this Section 3.01, the General
Partner shall have the general power to manage or cause the management of the
Partnership, which may be delegated to officers of the Partnership, including,
without limitation, the following powers:

(i) to develop and prepare a business plan each year which will set forth the
operating goals and plans for the Partnership;

(ii) to execute and deliver or to authorize the execution and delivery of
contracts, deeds, leases, licenses, instruments of transfer and other documents
on behalf of the Partnership;

(iii) to employ, retain, consult with and dismiss personnel;

 

9



--------------------------------------------------------------------------------

(iv) to establish and enforce limits of authority and internal controls with
respect to all personnel and functions;

(v) to engage attorneys, consultants and accountants for the Partnership;

(vi) to develop or cause to be developed accounting procedures for the
maintenance of the Partnership’s books of account; and

(vii) to do all such other acts as shall be authorized in this Agreement or by
the Partners in writing from time to time.

(c) If the General Partner is an entity, it shall be organized under the laws of
the United States or any political subdivision thereof. If the General Partner
is an individual, it shall be a citizen of the United States.

SECTION 3.02. Compensation. The General Partner shall not be entitled to any
compensation for services rendered to the Partnership in its capacity as General
Partner.

SECTION 3.03. Expenses. The Partnership shall bear and/or reimburse the General
Partner for any expenses incurred by the General Partner (in its capacity as the
General Partner).

SECTION 3.04. Officers. Subject to the direction of the General Partner, the
day-to-day administration of the business of the Partnership may be carried out
by employees and agents of the General Partner, Ultimate Parent or any of their
respective Subsidiaries who may be designated as officers of the Partnership by
the General Partner, Ultimate Parent or any of their respective subsidiaries,
with titles including but not limited to “chief executive officer,” “president,”
“vice president,” “treasurer,” “assistant treasurer,” “secretary,” “assistant
secretary,” “general manager,” “senior managing director,” “managing director,”
“general counsel,” “director” and “chief financial officer,” as and to the
extent authorized by the General Partner. The officers of the Partnership shall
have such titles and powers and perform such duties as shall be determined from
time to time by the General Partner and otherwise as shall customarily pertain
to such offices. Any number of offices may be held by the same person. All
officers shall be subject to the supervision and direction of the General
Partner and may be removed from such office by the General Partner and the
authority, duties or responsibilities of any officer of the Partnership may be
suspended by the General Partner from time to time, in each case in the sole
discretion of the General Partner.

SECTION 3.05. Authority of Partners. No Limited Partner, in its capacity as
such, shall participate in or have any control over the business of the
Partnership. Except as expressly provided herein, the Units do not confer any
rights upon the Limited Partners to participate in the conduct, control or
management of the business of the Partnership described in this Agreement, which
conduct, control and management shall be vested exclusively in the General
Partner. In all matters relating to or arising out of the conduct of the
operation of the Partnership, the decision of the General Partner shall be the
decision of the Partnership. Except as required or permitted by Law, or
expressly provided in a separate agreement with the Partnership, no Limited
Partner who is not also a General Partner (and acting in such capacity) shall
take any part in the management or

 

10



--------------------------------------------------------------------------------

control of the operation or business of the Partnership in its capacity as a
Limited Partner, nor shall any Limited Partner who is not also a General Partner
(and acting in such capacity) have any right, authority or power to act for or
on behalf of or bind the Partnership in his or its capacity as a Limited Partner
in any respect or assume any obligation or responsibility of the Partnership or
of any other Partner.

SECTION 3.06. Action by Written Consent. Any action required or permitted to be
taken by the Partners pursuant to this Agreement shall be taken if all Partners
whose consent is required consent thereto in writing.

ARTICLE IV

DISTRIBUTIONS AND LOANS

SECTION 4.01. Distributions and Loans. (a) The General Partner, in its
discretion, may authorize distributions by the Partnership to the Partners
holding Common Units, which distributions shall be made pro rata in accordance
with such Partners’ respective Percentage Interests at the record date for such
distribution. Notwithstanding the foregoing sentence, the General Partner, in
its discretion, may authorize cash distributions by the Partnership to the
Ultimate Parent (which distributions shall be made without pro rata
distributions to other Partners) be made in amounts required for Ultimate Parent
to pay (A) consideration, if any, for redemption, repurchase, acquisition,
cancellation or termination of Class A Common Stock or Class C Common Stock in
accordance with Section 7.04 hereof; and (B) (i) overhead, legal, accounting and
other professional fees and expenses, including any judgments, settlements,
penalties, fines or other costs and expenses in respect of any claims against,
or any litigation or proceedings involving, the Ultimate Parent or any of its
direct or indirect subsidiaries, (ii) fees and expenses related to any
securities offering, investment or acquisition (whether or not successful)
authorized by the Board of Directors of the Ultimate Parent and (iii) other fees
and expenses in connection with the maintenance of existence of the Ultimate
Parent and any of its direct and indirect subsidiaries other than the
Partnership and its subsidiaries (including, but not limited to, any costs or
expenses associated with being a public company listed on a national securities
exchange); provided, however, that the amount of any such distributions shall be
reduced, to the extent practicable, by the amount of unused cash remaining from
the prior distributions by the Partnership to the Ultimate Parent, including any
interest earned thereon. Partners holding Units other than Common Units shall be
entitled to such distributions as provided in the instruments governing the
issuance of such Units, which terms shall be determined by the General Partner
in accordance with Section 7.06. Subject to the last two sentences of this
Section 4.01(a), the General Partner, in its discretion, may cause the
Partnership or any of its subsidiaries to make loans to the Ultimate Parent or
any of its direct or indirect subsidiaries for any bona fide business purposes;
provided, however, that if any loan to the Ultimate Parent or any of its direct
or indirect subsidiaries other than the Partnership and its subsidiaries is
cancelled or is not repaid within 90 days from the date of such loan, such loan
shall be deemed to constitute a distribution to the Ultimate Parent and its
direct and indirect subsidiaries pursuant to the first sentence of this
Section 4.01(a) and the Partnership shall be required to make pro rata
distributions to all other Partners holding Common Units in accordance with such
Partners’ respective Percentage Interests on the date of such loan. If the
proceeds of any loan described in the preceding sentence are used to make
payments or distributions other than as described in the second sentence of this
Section 4.01(a) and such loan is outstanding as of the date

 

11



--------------------------------------------------------------------------------

that a Partner (other than the Ultimate Parent or its direct or indirect
subsidiaries) exchanges any Units pursuant to Section 7.08, such loan shall be
deemed to constitute a distribution to the Ultimate Parent and its direct and
indirect subsidiaries pursuant to the first sentence of this Section 4.01(a) and
the Partnership shall be required to make pro rata distributions to all other
Limited Partners in accordance with such Partners’ respective Percentage
Interests as of the date of such loan. Notwithstanding the foregoing, the
General Partner shall not be permitted to cause the Partnership or any of its
subsidiaries to make any loan to the Ultimate Parent or any of its direct or
indirect subsidiaries if, at any time from the time that such loan is made
through and including the time that any corresponding pro rata distribution to
other Partners pursuant to the immediately preceding two sentences is or may
become required to be made, the making of any such corresponding pro rata
distribution is or would be prohibited. From and after the date of any loan
permitted by, and made in accordance with, the immediately preceding three
sentences, if any loan to the Ultimate Parent or any of its direct or indirect
subsidiaries remains outstanding, the Ultimate Parent and the General Partner
agree not to enter into any contractual or other arrangement or otherwise take
any action, or cause the Partnership or any of its subsidiaries to do any of the
foregoing, that would cause the Partnership not to be permitted or able to make
any pro rata distribution to any Partner in accordance with this
Section 4.01(a).

(b) Tax Distributions. To the extent of available cash (as determined by the
General Partner), at the election of the General Partner in its sole discretion
the Partnership may make cash distributions (“Tax Distributions”) to each
Partner holding Common Units at such times during the calendar year as shall
enable such Partners to use such Tax Distributions to satisfy their estimated
and final income tax liabilities for each taxable year. To the extent any such
Tax Distribution is made, such Partners the income of which is included in the
consolidated group of which the Ultimate Parent is a member may receive, in the
aggregate, Tax Distributions in an amount up to the product of (i) the amount of
taxable income allocated to such Partners in respect of their Common Units in
such taxable year times (ii) the Assumed Tax Rate, and each other Partner
holding Common Units shall receive a Tax Distribution which shall be
proportionate to the distribution made to such Partners, based upon relative
Percentage Interests at the record date of the distribution.

SECTION 4.02. Liquidation Distributions. Distributions made upon liquidation of
the Partnership shall be made as provided in Section 9.03.

SECTION 4.03. Limitations on Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, the General Partner shall not cause the
Partnership to make a Partnership distribution to any Partner if such
distribution would violate the Act or other applicable Law.

 

12



--------------------------------------------------------------------------------

ARTICLE V

CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS;

TAX ALLOCATIONS; TAX MATTERS

SECTION 5.01. Initial Capital Contributions. The Partners have made or are
deemed to have made, on or prior to the date hereof, Capital Contributions and
have acquired the number of Units as specified opposite their respective names
on Schedule I.

SECTION 5.02. No Additional Capital Contributions; Additional Funds. (a) Except
as otherwise provided in this Article V or Article VII, no Limited Partner shall
be required to make additional Capital Contributions to the Partnership without
the consent of such Limited Partner or permitted to make additional capital
contributions to the Partnership without the consent of the General Partner.

(b) The General Partner may, at any time and from time to time, determine that
the Partnership requires additional funds (“Additional Funds”) for such purposes
relating to the Partnership’s business as the General Partner may determine in
its sole and absolute discretion. Additional Funds may be obtained by the
Partnership, at the election of the General Partner, in any manner provided in,
and in accordance with, the terms of this Agreement without the approval of any
Limited Partners.

(c) The General Partner, on behalf of the Partnership, may obtain any Additional
Funds by causing the Partnership, or arranging for any of the direct or indirect
subsidiaries of the Ultimate Parent other than the Partnership, to incur
indebtedness to any Person, in each case upon such terms as the General Partner
determines are appropriate, including making such indebtedness convertible,
redeemable or exchangeable for Units; provided, however, that the Partnership
shall not incur any such indebtedness if (i) a breach, violation or default of
such indebtedness would be deemed to occur by virtue of the Transfer of any
partnership interest, (ii) such indebtedness is recourse to any Partner (unless
the Partner otherwise agrees) or (iii) with respect to any Partnership borrowing
in place as of the date hereof or any subsequent refinancing or replacement
thereof (but not in excess of such amounts as are in place as of the date
hereof), any Partner or related person would be permitted to guarantee a
Partnership borrowing or otherwise bear the “economic risk of loss” that would
result in an allocation of such borrowing to such Partner under the principles
of Section 752 of the Code. The General Partner, on behalf of the Partnership,
may obtain any Additional Funds by causing the Partnership to incur indebtedness
to the Ultimate Parent or any of its subsidiaries if such indebtedness is, to
the extent permitted by law, on substantially the same terms and conditions
(including interest rate, repayment schedule, and conversion, redemption,
repurchase and exchange rights, but not including financial covenants) as
indebtedness incurred by the Ultimate Parent or any of its subsidiaries, the net
proceeds of which are loaned to the Partnership to provide such Additional
Funds; provided, however, that the Partnership shall not use the proceeds of any
such indebtedness to pay, directly or indirectly, any principal amount or
otherwise repay or refinance any indebtedness of the Partnership outstanding on
the date hereof. Except as provided in the penultimate sentence in
Section 4.01(a), none of the Ultimate Parent or any of its direct or indirect
subsidiaries other than the Partnership and its subsidiaries shall incur any
indebtedness unless the net proceeds of such indebtedness are loaned to the
Partnership or its subsidiaries on substantially the same terms and conditions
(other than financial covenants) as the underlying indebtedness.

 

13



--------------------------------------------------------------------------------

SECTION 5.03. Capital Accounts. There has been established for each Partner on
the books of the Partnership, a capital account (each being a “Capital
Account”). The Capital Account of each Partner shall be credited with Capital
Contributions made (or deemed to have been made) by such Partner, all Profits
allocated to such Partner pursuant to Section 5.04 and any items of income or
gain which are specially allocated pursuant to Section 5.05 and 5.06; and shall
be debited with all Losses allocated to such Partner pursuant to Section 5.04,
any items of loss or deduction of the Partnership specially allocated to such
Partner pursuant to Section 5.05 and 5.06, and all cash and the Carrying Value
of any property (net of liabilities assumed by such Partner and the liabilities
to which such property is subject) distributed by the Partnership to such
Partner. Any references in any section of this Agreement to the Capital Account
of a Partner shall be deemed to refer to such Capital Account as the same may be
credited or debited from time to time as set forth above. In the event of any
transfer of any interest in the Partnership in accordance with the terms of this
Agreement, the transferee shall succeed to the Capital Account of the transferor
to the extent it relates to the transferred interest.

SECTION 5.04. Allocations of Profits and Losses. Except as otherwise provided in
this Agreement, Profits, Losses and, to the extent necessary, individual items
of income, gain, loss or deduction shall be allocated in a manner such that the
Capital Account of each Partner, immediately after making such allocation is, as
nearly as possible, equal (proportionately) to (i) the distributions that would
be made pursuant to Section 4.01(a) and Article IX if the Partnership were
dissolved, its affairs wound up and its assets sold for cash equal to their
Carrying Values, all Partnership liabilities were satisfied (limited with
respect to each non-recourse liability to the Carrying Value of the assets
securing such liability), including the Partnership’s share of any liabilities
of an entity treated as a partnership for U.S. federal income tax purposes of
which the Partnership is a partner and the net assets of the Partnership were
distributed in accordance with Section 4.01(a) and Article IX to the Partners
immediately after making such allocation, minus (ii) such Partner’s share of
Partnership Minimum Gain and Partner Nonrecourse Debt Minimum Gain, computed
immediately prior to the hypothetical sale of assets.

SECTION 5.05. Special Allocations. The following special allocations shall be
made in the following order:

(a) Minimum Gain Chargeback. If there is a net decrease in “partnership minimum
gain” (as that term is defined in Sections 1.704-2(b)(2) and 1.704-2(d) of the
Regulations) during any Fiscal Year, each Partner shall, to the extent required
by Section 1.704-2(f) of the Regulations, be specially allocated items of
Partnership income and gain for such Fiscal Year (and, to the extent required by
Section 1.704-2(j)(2)(iii) of the Regulations, subsequent Fiscal Years) in an
amount equal to that Partner’s share of the net decrease in partnership minimum
gain. Allocations pursuant to the previous sentence shall be made in accordance
with Section 1.704-2(f)(6) of the Regulations. This Section 5.05(a) is intended
to comply with the minimum gain chargeback requirement in Section 1.704-2(f) of
the Regulations and shall be interpreted consistently therewith.

(b) Partner Minimum Gain Chargeback. If there is a net decrease in “partner
nonrecourse debt minimum gain” (as that term is defined in
Sections 1.704-2(i)(2) and (3) of the

 

14



--------------------------------------------------------------------------------

Regulations) during any Fiscal Year, each Partner who has a share of that
partner nonrecourse debt minimum gain as of the beginning of the Fiscal Year
shall, to the extent required by Section 1.704-2(i)(4) of the Regulations, be
specially allocated items of Partnership income and gain for such Fiscal Year
(and, if necessary, subsequent Fiscal Years) equal to that Partner’s share of
the net decrease in partner nonrecourse debt minimum gain. Allocations pursuant
to the previous sentence shall be made in accordance with Section 1.704-2(i)(4)
of the Regulations. This Section 5.05(b) is intended to comply with the
requirement in Section 1.704-2(i)(4) of the Regulations and shall be interpreted
consistently therewith.

(c) Nonrecourse Deductions. “Nonrecourse deductions” (as that term is defined in
Sections 1.704-2(b)(1) and (c) of the Regulations) for any Fiscal Year or other
period shall be specially allocated to the Partners in proportion to their
Percentage Interests.

(d) Partner Nonrecourse Deductions. “Partner nonrecourse deductions” (as that
term is defined in Section 1.704-2(i) of the Regulations) for any Fiscal Year or
other period shall be specially allocated to the Partner who bears the economic
risk of loss with respect to the “partner nonrecourse debt” (as that term is
defined in Section 1.704-2(b)(4) of the Regulations) to which such partner
nonrecourse deductions are attributable, in accordance with Regulations
Section 1.704-2(i)(1).

(e) Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Partnership asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment to Capital Accounts shall be treated as
an item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) and such gain or loss shall be specially
allocated to the Partners in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such Section of the
Regulations.

(f) Matching Allocations. If the Ultimate Parent or any of its direct or
indirect subsidiaries receives a distribution pursuant to clause (B) of the
second sentence of Section 4.01 (a) during any Fiscal Year, the Ultimate Parent
or such subsidiary shall be specially allocated items of gross income for such
Fiscal Year (and subsequent Fiscal Years, if necessary) in an amount equal to
such distribution.

SECTION 5.06. Curative Allocations. The allocations set forth in Section 5.05
(the “Regulatory Allocations”) are intended to comply with certain requirements
of the Regulations. It is the intent of the Partners that, to the extent
possible, all Regulatory Allocations that are made be offset either with other
Regulatory Allocations or with special allocations pursuant to this
Section 5.06. Therefore, notwithstanding any other provision of this Article V
(other than the Regulatory Allocations), the General Partner shall make such
offsetting special allocations in whatever manner it determines appropriate so
that, after such offsetting allocations are made, each Partner’s Capital Account
balance is, to the extent possible, equal to the Capital Account balance such
Partner would have had if the Regulatory Allocations were not part of the
Agreement and all Partnership items were allocated pursuant to Section 5.04. In
exercising its discretion under this Section 5.06, the General Partner shall
take into account future Regulatory Allocations under Sections 5.05(a) and
5.05(b) that, although not yet made, are likely to offset other Regulatory
Allocations previously made under Sections 5.05(c) and 5.05(d).

 

15



--------------------------------------------------------------------------------

SECTION 5.07. Other Allocation Rules.

(a) The Partnership shall “close its books” on the date that Sprint Ventures
Inc. and the former members of VMU LLC conveyed units in VMU LLC to Virgin
Mobile USA, Inc., and shall allocate Profits, Losses, or other items allocable
to the portion of 2007 ending on such date to the Persons that were members of
VMU LLC during such portion of 2007 in accordance with the LLC Agreement.
Thereafter, for purposes of determining the Profits, Losses, or any other items
allocable to any period, Profits, Losses, and any such other items shall be
determined on a daily, monthly, or other basis, as determined by the General
Partner using any permissible method under Code Section 706 and the Regulations
thereunder.

(b) Except as otherwise provided in this Agreement, all items of Partnership
income, gain, loss, deduction, and any other allocations not otherwise provided
for shall be divided among the Partners in the same proportions as they share
Profits or Losses, as the case may be, for the Fiscal Year.

(c) For purposes of determining the Partners’ shares of “nonrecourse
liabilities” (as that term is defined in Section 1.752-1(a)(2) of the
Regulations), any “excess nonrecourse liabilities” (as that term is defined in
Section 1.752-3(a)(3) of the Regulations) shall first be allocated in accordance
with the excess “built-in gain” that is allocable to the Partners under Code
Section 704(c) (or under principles similar to Code Section 704(c) in connection
with a revaluation of Partnership property), as described in
Section 1.752-3(a)(3) of the Regulations. Any remaining excess nonrecourse
liabilities shall be allocated among the Partners in accordance with their
Percentage Interests.

SECTION 5.08. Tax Allocations: Code Section 704(c). In accordance with Code
Section 704(c) and the Regulations thereunder, income, gain, loss, and deduction
with respect to any property contributed to the capital of the Partnership
shall, solely for tax purposes, be allocated among the Partners so as to take
account of any variation between the adjusted basis of such property to the
Partnership for federal income tax purposes and its initial Carrying Value.

In the event the Carrying Value of any Partnership asset is adjusted pursuant to
clauses (i), (ii), or (iii) of the definition of Carrying Value, subsequent
allocations of income, gain, loss, and deduction with respect to such asset
shall take account of any variation between the adjusted basis of such asset for
federal income tax purposes and its Carrying Value in the same manner as under
Code Section 704(c) and the Regulations thereunder using the “traditional
method”.

Any elections or other decisions relating to such allocations shall be made by
the General Partner. Allocations pursuant to this Section 5.08 are solely for
purposes of U.S. federal, state, and local taxes and shall not affect, or in any
way be taken into account in computing, any Partner’s Capital Account or share
of Profits, Losses, other items, or distributions pursuant to any provision of
this Agreement.

 

16



--------------------------------------------------------------------------------

SECTION 5.09. Tax Withholding.

(a) The Partnership shall withhold and/or pay over to the Internal Revenue
Service or other applicable taxing authority all taxes or withholdings, and all
interest, penalties, additions to tax, and similar liabilities in connection
therewith or attributable thereto (hereinafter “Withheld Taxes”) to the extent
that the Tax Matters Partner in good faith determines that such withholding
and/or payment is required by the Code or any other law, rule, or regulation.
The Tax Matters Partner in good faith shall determine to which Partner such
Withheld Taxes are attributable. For example, Withheld Taxes measured with
respect to a Partner’s distributive share of the Partnership’s income, gain, or
other Partnership item would be attributable to such Partner. All Withheld Taxes
withheld and/or paid over that are attributable to a Partner shall, at the
option of the Tax Matters Partner, (i) be promptly paid to the Partnership by
the Partner on whose behalf such advances of Withheld Taxes were made or (ii) be
considered a loan (a “Withholding Loan”) by the Partnership to such Partner.
Whenever the Tax Matters Partner selects the option set forth in clause (ii) of
the immediately preceding sentence, the borrowing Partner shall repay such
Withholding Loan within ten (10) days after the Tax Matters Partner delivers a
written demand therefor, together with interest from the date such loan was made
until the date of the repayment thereof at a rate per annum equal to two percent
(2%) plus the prime interest rate of Chase Manhattan Bank (or its successor) in
effect during such period (or, if less, the maximum interest rate allowed under
applicable law). In addition to any other rights of the Partnership to enforce
its right to receive payment of the Withholding Loan, plus any accrued interest
thereon, the Partnership may deduct from any distribution to be made to a
borrowing Partner or any amount available for distribution to a borrowing
Partner an amount not greater than the outstanding balance of any Withholding
Loan, plus any accrued interest thereon, as a payment in total or partial
satisfaction thereof. In the event that the Partnership deducts the amount of
the Withholding Loan plus any accrued interest thereon from any actual
distribution or amount otherwise available to be distributed, the amount that
was so deducted shall be treated as an actual distribution to the borrowing
Partner for all purposes of this Agreement. With respect to any amounts not
offset pursuant to the immediately preceding sentence, the maturity of such
Withholding Loan shall be the dissolution of the Partnership.

(b) If any amount payable to the Partnership is reduced because the Person
paying that amount withholds and/or pays over to the Internal Revenue Service or
other applicable taxing authority any amount as a result of the status of a
Partner, the Tax Matters Partner shall make such adjustments to amounts
distributed and allocated among Partners as it determines to be fair and
equitable. For example, if a portion of interest income earned by the
Partnership is withheld by the payor and paid over to the Internal Revenue
Service because a particular Partner is a non-U.S. Person, the Tax Matters
Partner shall include such withheld and paid over amount in computing amounts
available for distribution to the Partners pursuant to Section 4.01(a) and treat
such withheld and paid over amount as if that amount were distributed to the
Partner in satisfaction of whose tax liability such amount was withheld and paid
over.

SECTION 5.10. Successors in Interest. If a Partner Transfers all or part of its
Units, references in this Article V to amounts previously contributed by such
Partner or to amounts previously allocated or distributed to such Partner shall
refer to the transferee to the extent they pertain to the transferred interest.

SECTION 5.11. Tax Matters. The General Partner shall be the initial “tax matters
partner” within the meaning of Section 6231(a)(7) of the Code (the “Tax Matters
Partner”). The Tax Matters Partner shall take reasonable action to cause each
other Partner to be treated as a

 

17



--------------------------------------------------------------------------------

“notice partner” within the meaning of Section 6231(a)(8) of the Code. All
reasonable expenses incurred by a Partner while acting in its capacity as Tax
Matters Partner shall be paid or reimbursed by the Partnership.

Each Partner shall be given at least five (5) business days advance notice from
the Tax Matters Partner of the time and place of, and shall have the right to
participate in (i) any material aspect of any administrative proceeding relating
to the determination of partnership items at the Partnership level and (ii) any
material discussions with the Internal Revenue Service relating to allocations
pursuant to Article V of this Agreement.

The Tax Matters Partner shall not initiate any action or proceeding in any
court, extend any statute of limitations, or take any other action contemplated
by Sections 6222 through 6234 of the Code that would legally bind any other
Partner or the Partnership without approval of the Partners, which approval may
not be unreasonably withheld; provided, however, that, for this purpose, it
shall not be unreasonable for a Partner to withhold such approval if the action
proposed to be taken could affect adversely such Partner. The Tax Matters
Partner shall cause the Partnership’s tax attorneys and accountants to confer
with such other Partner and its attorneys and accountants on any matters
relating to Partnership tax return or any tax election.

(b) The Tax Matters Partner shall timely cause to be prepared all U.S. federal,
state, local and foreign tax returns and reports (including amended returns) of
the Partnership for each year or period that such returns or reports are
required to be filed and, subject to the remainder of this subsection, shall
cause such tax returns to be timely filed. No later than 30 days prior to filing
of all income and franchise tax returns of the Partnership, the Tax Matters
Partner shall have provided copies of all such tax returns to the other Partners
for review. With respect to any income or franchise tax return of the
Partnership, the other Partners shall be entitled to provide reasonable comments
on such tax returns to the Tax Matters Partner no later than 15 days after
receiving copies of such tax returns, and the Tax Matters Partner shall
incorporate such comments, where reasonable, prior to filing such returns. The
other Partners agree to assist the Tax Matters Partner in preparing all income
and franchise tax returns of the Partnership so as to ensure that all such
returns are filed on a timely basis and no filing penalties are incurred to the
extent reasonably possible.

(c) Within 90 days after the end of each Fiscal Year, or as soon as reasonably
practical thereafter, the Tax Matters Partner shall prepare and send, or cause
to be prepared and sent, to each Person who was a Partner at any time during
such Fiscal Year copies of such information as may be required for U.S. federal,
state, local and foreign income tax reporting purposes, including copies of Form
1065 and Schedule K-1 or any successor form or schedule, for such Person. At any
time after such information has been provided, upon at least five (5) business
days’ notice from a Partner, the Tax Matters Partner shall also provide each
Partner with a reasonable opportunity during ordinary business hours to review
and make copies of all workpapers related to such information or to any return
prepared under paragraph (b) above. As soon as practicable following the end of
each quarter (and in any event not later than thirty (30) days after the end of
such quarter), the Tax Matters Partner shall also cause to be provided to each
Partner an estimate of each Partner’s share of all items of income, gain, loss,
deduction and credit of the Partnership for the quarter just completed and for
the Fiscal Year to date for federal income tax purposes.

 

18



--------------------------------------------------------------------------------

SECTION 5.12. Tax Classification. The Tax Matters Partner shall take such action
as may be required under the Code and applicable Regulations to cause the
Partnership to be taxable as a partnership for U.S. federal income tax purposes.
To the extent the previous sentence does not govern the state and local
classification of the Partnership, the Tax Matters Partner shall take such
action as may be required under any state or local law applicable to the
Partnership to cause the Partnership to be taxable as, and in a manner
consistent with, a partnership for state or local income tax purposes. No
Partner shall take any action inconsistent with such treatment for U.S. federal,
state and local tax purposes.

SECTION 5.13. Tax Elections. The Tax Matters Partner shall elect, pursuant to
Section 754 of the Code, to adjust the basis of the Partnership’s property, with
respect to its federal income tax return for the taxable year in which the IPO
occurs. Except as otherwise provided herein, all other elections required or
permitted to be made by the Partnership under the Code (or applicable foreign,
state or local law) shall be made as may be determined by the General Partner to
be in the best interest of the Partners as a group. Notwithstanding the
foregoing, if the Partnership will not otherwise qualify as a partnership under
Section 6231(a)(l) of the Code which is subject to the TEFRA partnership audit
rules, the Tax Matters Partner shall cause the Partnership to make an election
under Section 6231(a)(1)(B)(ii) of the Code to subject the Partnership to the
TEFRA partnership audit rules.

SECTION 5.14. Continuation of VMU LLC. Solely for all applicable tax purposes,
and for purposes of the maintenance of Capital Accounts and the allocation of
Profits and Losses, including without limitation any special allocations, under
this Article V, the Partnership is a continuation of VMU LLC and the Partnership
Agreement is a continuation of the LLC Agreement.

ARTICLE VI

BOOKS AND RECORDS; REPORTS

SECTION 6.01. Books and Records. At all times during the continuance of the
Partnership, the Partnership shall prepare and maintain separate books of
account for the Partnership in accordance with GAAP. The Partnership shall keep
at its principal office the following:

(a) a current list of the full name and the last known street address of each
Partner;

(b) a copy of the Conversion Certificate, the Certificate and this Agreement and
all amendments thereto;

(c) copies of the Partnership’s federal, state and local income tax returns and
reports, if any, for the three most recent years; and

(d) copies of any financial statements, if any, of the Partnership for the six
most recent Fiscal Years.

 

19



--------------------------------------------------------------------------------

ARTICLE VII

PARTNERSHIP UNITS

SECTION 7.01. Units. Partnership interests in the Partnership shall be
represented by one or more classes of Units.

SECTION 7.02. Register. The register of the Partnership shall be the definitive
record of ownership of each Unit and all relevant information with respect to
each Partner. Unless the General Partner shall determine otherwise, Units shall
be uncertificated and recorded in the books and records of the Partnership.

SECTION 7.03. Splits, Distributions and Reclassifications. The Partnership shall
not in any manner subdivide (by any Unit split, Unit distribution,
reclassification, recapitalization or otherwise) or combine (by reverse Unit
split, reclassification, recapitalization or otherwise) any class or series of
the outstanding Units unless an identical event is occurring with respect to the
corresponding class or series of Securities (including, but not limited to,
Class A Common Stock and Class C Common Stock), in which event, the General
Partner shall cause such class or series of Units to be subdivided or combined
concurrently with and in the same manner as the corresponding class or series of
Securities.

SECTION 7.04. Cancellation of Securities and Units. At any time a share of
Class A Common Stock or Class C Common Stock is redeemed, repurchased, acquired,
cancelled or terminated by or on behalf of the Ultimate Parent (other than in
connection with a conversion of shares of Class C Common Stock into Class A
Common Stock), one (1) Common Unit registered in the name of the Ultimate Parent
or, at the election of the General Partner in its sole discretion, any of its
direct or indirect subsidiaries (including the General Partner), will be
redeemed, repurchased, acquired, cancelled or terminated by the Partnership for
the same consideration, if any, as the consideration paid by or on behalf of the
Ultimate Parent so that the number of Common Units held by the Ultimate Parent
and any of its direct or indirect subsidiaries (including the General Partner)
at all times equals the sum of (A) the number of shares of Class A Common Stock
outstanding and (B) the number of shares of Class C Common Stock outstanding. At
any time any other Securities are redeemed, repurchased, acquired, cancelled or
terminated by or on behalf of the applicable Securities Issuer, the General
Partner shall cause the same number of corresponding Units in the name of the
applicable Securities Issuer to be redeemed, repurchased, acquired, cancelled or
terminated by the Partnership for the same consideration, if any, as the
consideration paid by or on behalf of the applicable Securities Issuer so that
the number of Units of such class held by such Securities Issuer at all times
equals the number of such Securities outstanding. The General Partner shall
revise the register to reflect any such redemption, repurchase, acquisition,
cancellation or termination.

SECTION 7.05. Incentive Plans. At any time the Ultimate Parent issues a share of
Class A Common Stock pursuant to an Incentive Plan (whether pursuant to the
exercise of a stock option or the grant of a restricted share award or
otherwise), the following shall occur: (a) the Ultimate Parent shall be deemed
to contribute to the capital of the Partnership an amount of cash equal to the
current per share market price of a share of Class A Common Stock on the date
such share is issued (or, if earlier, the date the related option is exercised)
and the Capital Account of the

 

20



--------------------------------------------------------------------------------

Ultimate Parent shall be adjusted accordingly; (b) the Partnership shall be
deemed to purchase from the Ultimate Parent a share of Class A Common Stock for
an amount of cash equal to the amount of cash deemed contributed by the Ultimate
Parent to the Partnership in clause (a) above and such share is deemed delivered
to its owner under the Incentive Plan, the parties acknowledging that such
deemed purchase shall not cause the Partnership to own such shares for any
purpose, including, without limitation, for the purpose of determining
stockholders entitled to receive dividends or vote; (c) the net proceeds
(including the amount of any payments made on a loan with respect to a stock
purchase award) received by the Ultimate Parent with respect to such share, if
any, shall be concurrently transferred and paid to the Partnership (and such net
proceeds so transferred shall not constitute an additional Capital
Contribution); and (d) the Partnership shall issue to the Ultimate Parent one
(1) Unit registered in the name of the Ultimate Parent. The Partnership shall
retain any net proceeds that are paid to the Partnership.

SECTION 7.06. Issuances of Securities.

(a) Except as provided in Section 7.06(b) below, at any time the Ultimate Parent
or any of its direct or indirect subsidiaries other than the Partnership and its
subsidiaries (such entity, the “Securities Issuer”) issues any shares of capital
stock or other equity interests, or any rights, options, warrants or convertible
or exchangeable securities having the right to convert into, exchange for,
subscribe for or purchase any shares of capital stock or other equity interests
(collectively, “Securities”), other than in connection with a conversion of
shares of Class C Common Stock into Class A Common Stock pursuant to, and in
accordance with, Article IV of the Certificate of Incorporation, the Partnership
shall issue to such Securities Issuer (x) in the case of an issuance of shares
of Class A Common Stock or Class C Common Stock, an equal number of Common
Units, registered in the name of such Securities Issuer, or (y) in the case of
an issuance of any other Securities, an equal number of Units with designations,
preferences and other rights, terms and conditions (other than financial
covenants applicable to such Securities Issuer, its subsidiaries or direct or
indirect parent entities) that are substantially the same as the designations,
preferences and other rights, terms and conditions of such other Securities,
registered in the name of such Securities Issuer. The net proceeds, if any,
whether in cash or other property, received by the Securities Issuer with
respect to the issuance of Securities shall be transferred to the Partnership.

(b) If the Securities Issuer does not receive any net proceeds from the issuance
of such Securities (including an issuance by the Ultimate Parent of Securities
to Corvina Holdings Limited (or its successors, assignees or affiliates)
pursuant to that certain Tax Receivable Agreement between Corvina Holdings
Limited and the Ultimate Parent (the “Virgin Tax Receivable Agreement”), but
excluding any transactions described in Section 7.03, Section 7.05 or 7.08),
(i) the Partnership shall issue an equal number of Units with designations,
preferences and other rights, terms and conditions (other than financial
covenants applicable to such Securities Issuer, its subsidiaries or direct or
indirect parent entities) that are substantially the same as the designations,
preferences and other rights, terms and conditions of such Securities,
registered in the name of such Securities Issuer and (ii) the Partnership shall
make a corresponding pro rata issuance to all other Partners (other than the
Ultimate Parent and its direct or indirect subsidiaries) in accordance with
their Percentage Interests (as determined immediately prior to the transactions
described in this Section 7.06(b)) of Units with designations, preferences and
other rights, terms and conditions (other than financial covenants applicable to
such Securities Issuer, its subsidiaries

 

21



--------------------------------------------------------------------------------

or direct or indirect parent entities) that are substantially the same as the
designations, preferences and other rights, terms and conditions of such
Securities; provided that no pro rata issuance contemplated by this clause
(ii) shall be required in respect of any transactions approved by the board of
directors of the Ultimate Parent where such Securities are issued in
satisfaction of bona fide obligations of the Partnership to third parties (it
being understood that this proviso shall not apply to any issuance by the
Ultimate Parent of Securities to Corvina Holdings Limited (or its successors,
assignees or affiliates) pursuant to the Virgin Tax Receivable Agreement).

(c) The intent of this Section 7.06 and Sections 7.03, 7.04 and 7.05 is to
ensure that the number of Units held by the Ultimate Parent and any of its
direct or indirect subsidiaries (including the General Partner) at all times
equals the sum of (A) the number of shares of Class A Common Stock outstanding,
(B) the number of shares of Class C Common Stock outstanding and (C) the number
of other Securities outstanding, and such provisions shall be interpreted
consistently with such intent.

SECTION 7.07. Registered Partners. The Partnership shall be entitled to
recognize the exclusive right of a Person registered on its records as the owner
of Units for all purposes and shall not be bound to recognize any equitable or
other claim to or interest in Units on the part of any other Person, whether or
not it shall have express or other notice thereof, except as otherwise provided
by the Act.

SECTION 7.08. Exchange of Units.

(a) Subject to adjustment as provided in this Section 7.08, each holder of a
Unit (other than the Ultimate Parent and its subsidiaries) shall be entitled to
exchange, at any time and from time to time, any or all of such holder’s Units,
(i) in the case of Common Units, on a one-for-one basis, for the same number of
shares of Class A Common Stock (the number of shares of Class A Common Stock for
which a Common Unit is entitled to be exchanged is referred to herein as the
“Common Unit Exchange Rate”), (ii) in the case of Units, other than Common
Units, issued pursuant to Section 7.03 or Section 7.06(b), on a one-for-one
basis, into the same number of Securities with designations, preferences and
other rights, terms and provisions that are substantially the same as the
designations, preferences and other rights, terms and provisions of Securities
that originally triggered the issuance of such Units to such holder pursuant to
Section 7.03 or Section 7.06(b) (the number of Securities for which a Unit is
entitled to be exchanged pursuant to this clause (ii), the “Unit Exchange Rate”
and, together with Common Unit Exchange Rate, the “Exchange Rate”). Any exchange
right pursuant to this Section 7.08(a) shall be exercised by a written notice to
the Ultimate Parent from the holder of such Units stating that such holder
desires to exchange a stated number of Units pursuant to this Section 7.08(a),
accompanied by instruments of transfer to the Ultimate Parent, in form
satisfactory to the Ultimate Parent and to the Ultimate Parent’s transfer agent
(the “Transfer Agent”), duly executed by such holder or such holder’s duly
authorized attorney, and transfer tax stamps or funds therefor, if required
pursuant to Section 7.08(e), in respect of the Units to be exchanged, in each
case delivered during normal business hours at the principal executive offices
of the Ultimate Parent or at the office of the Transfer Agent. Notwithstanding
the foregoing, no holder of a Unit shall be entitled to exchange such Unit if
such exchange would be prohibited under applicable federal or state securities
laws or regulations.

 

22



--------------------------------------------------------------------------------

(b) As promptly as practicable following the surrender for exchange of Units in
the manner provided in this Section 7.08 and the payment in cash of any amount
required by the provisions of Section 7.08(e), the Ultimate Parent shall deliver
or cause to be delivered, as the case may be (i) the cash, if any, to be paid to
such holder pursuant to Section 7.08(a) in accordance with delivery instructions
provided by such holder or (ii) at the principal executive offices of the
Ultimate Parent or at the office of the Transfer Agent the number of shares of
Class A Common Stock or other Securities issuable upon such exchange, issued in
such name or names as such holder may direct. Upon the date any such Units are
surrendered for exchange, all rights of the holder of such Units as a Partner of
the Partnership with respect to such Units shall cease, and the person or
persons in whose name or names the shares of Class A Common Stock or other
Securities are to be issued shall be treated for all purposes as having become
the record holder or holders of such shares of Class A Common Stock or other
Securities.

(c) The Exchange Rate shall be adjusted accordingly if there is: (1) any
subdivision (by any unit split, unit distribution, reclassification,
recapitalization or otherwise) or combination (by reverse unit split,
reclassification, recapitalization or otherwise) of any class or series of Units
that is not accompanied by an identical subdivision or combination of the
corresponding class or series of Securities; or (2) any subdivision (by any
stock split, stock dividend, reclassification, recapitalization or otherwise) or
combination (by reverse stock split, reclassification, recapitalization or
otherwise) of any class or series of Securities that is not accompanied by an
identical subdivision or combination of the corresponding class or series of
Units. In the event of a reclassification or other similar transaction as a
result of which one class or series of Securities is converted into another
class or series of Security, then a holder of the corresponding class or series
of Units shall be entitled to receive upon exchange the amount of such security
that such holder would have received if such exchange of Units had occurred
immediately prior to the effective date of such reclassification or other
similar transaction. Except as may be required in the immediately preceding
sentence, no adjustments in respect of dividends shall be made upon the exchange
of any Unit; provided, however, that if a Unit shall be exchanged subsequent to
the record date for the payment of a dividend or other distribution on Units but
prior to the date of such payment, then the registered holder of such Unit at
the close of business on such record date shall be entitled to receive the
dividend or other distribution payable on such Unit on such payment date
notwithstanding the exchange thereof or the default in payment of the dividend
or distribution due on such payment date.

(d) Each Securities Issuer shall at all times reserve and keep available out of
its authorized but unissued Securities, solely for the purpose of issuance upon
exchange of Units, such number of Securities that shall be issuable upon the
exchange of all such outstanding Units; provided, that nothing contained herein
shall be construed to preclude the Securities Issuer from satisfying its
obligations in respect of the exchange of the Units by delivery of purchased
Securities which are held in the treasury of the Securities Issuer. Each
Securities Issuer covenants that if any Securities require registration with or
approval of any governmental authority under any federal or state law before
such Securities may be issued upon exchange, the Securities Issuer shall use its
reasonable best efforts to cause such shares to be duly registered or approved,
as the case may be. The Ultimate Parent shall use its reasonable best efforts to
list the shares of Class A Common Stock required to be delivered upon exchange
prior to such delivery upon each national securities exchange or inter-dealer
quotation system upon which the outstanding Class A Common Stock may be listed
or traded at the time of such delivery. Each Securities Issuer covenants that
all Securities that shall be issued upon exchange of Units will, upon issue, be
validly issued, fully paid and non-assessable.

 

23



--------------------------------------------------------------------------------

(e) The issuance of Securities upon exchange of Units shall be made without
charge to the holders of such Units for any stamp or other similar tax in
respect of such issuance; provided, however, that if any such shares to be
issued in a name other than that of the holder of the Units exchanged, then the
person or persons requesting the issuance thereof shall pay to the Ultimate
Parent the amount of any tax that may be payable in respect of any transfer
involved in such issuance or shall establish to the satisfaction of the Ultimate
Parent that such tax has been paid or is not payable.

(f) Notwithstanding anything to the contrary elsewhere in this Agreement, the
General Partner shall have the right to require any holder of Units (other than
the Ultimate Parent and its subsidiaries) who, together with its Affiliates
(other than the Ultimate Parent and its subsidiaries), has a Percentage Interest
of one percent (1%) or less to exchange all (but not less than all) of such
holder’s Units into shares of Class A Common Stock (in the case of Common Units)
or, if applicable, into Securities that originally triggered the issuance of
such Units (in the case of Units other than Common Units) in accordance with
this Section 7.08. Such right can be exercised by the General Partner at any
time by a written notice to such holder from the General Partner.

ARTICLE VIII

TRANSFER RESTRICTIONS

SECTION 8.01. Limited Partner Transfers. (a) Except as provided in Section 7.08
and in clause (b) of this Section 8.01 or in Section 8.02, no Limited Partner or
Assignee thereof may Transfer all or any portion of its Units (or beneficial
interest therein) without the prior written consent of the General Partner,
which consent shall not be unreasonably withheld but may be made subject to such
conditions (including, without limitation, the receipt of such legal opinions
and other documents that the General Partner may require) as are reasonably
determined by the General Partner to be necessary or appropriate. Any purported
Transfer of Units that is not in accordance with, or subsequently violates, this
Agreement shall be null and void.

(b) Notwithstanding clause (a) above, each Limited Partner (and each Permitted
Transferee of such Limited Partner) may exchange all or a portion of Units owned
by such Limited Partner or such Permitted Transferee in accordance with
Section 7.08 of this Agreement and Article V of the Certificate of Incorporation
or, if the General Partner and the exchanging Limited Partner or Permitted
Transferee shall mutually agree, Transfer such Units to the Ultimate Parent or
any of its direct or indirect subsidiaries (including the General Partner and
the Partnership) for other consideration (in each case, an “Exchange
Transaction”) at any time following the consummation of the IPO.

SECTION 8.02. Permitted Transferees. Notwithstanding clause (a) of Section 8.01
and subject to Section 8.07, upon 30 days prior written notice to the General
Partner and subject to the policies and procedures that the General Partner may
promulgate from time to time in its sole discretion, each Limited Partner may
Transfer all or a portion of the Units owned by such Limited Partner to any of
its Affiliates (any such entity, in relation to such Limited Partner, being
referred to

 

24



--------------------------------------------------------------------------------

herein as such Limited Partner’s “Permitted Transferee”). Any Units Transferred
by a Limited Partner to a Permitted Transferee of such Limited Partner pursuant
to the preceding sentence shall remain subject to the same restrictions on
Transfer to which such Units would be subject if such Units had not been so
Transferred. Before any Permitted Transferee ceases to be a Permitted Transferee
of the relevant Limited Partner, it shall transfer full legal and beneficial
ownership of such Units to the relevant Limited Partner or, subject to this
Article 8, another Permitted Transferee of the relevant Limited Partner.
Furthermore, before any transfer of Units by any Limited Partner (or any
Permitted Transferee of any Limited Partner), the proposed transferee of such
Units must enter into a written acknowledgement and agreement with the General
Partner and the Partnership that such transferee will receive such Units subject
to, and such transferee will be bound by, the provisions of this Agreement,
including but not limited to, the transfer restrictions set forth in this
Article 8.

SECTION 8.03. Further Restrictions. Notwithstanding any contrary provision in
this Agreement, in no event may any Transfer of a Unit be made by any Limited
Partner or Assignee if:

(a) such Transfer is made to any Person who lacks the legal right, power or
capacity to own such Unit;

(b) such Transfer would require the registration of such transferred Unit or of
any class or series of Unit pursuant to any applicable United States federal or
state securities laws (including, without limitation, the Securities Act or the
Exchange Act) or other foreign securities laws or would constitute a non-exempt
distribution pursuant to applicable state securities laws;

(c) such Transfer would cause any portion of the assets of the Partnership to
constitute assets of any employee benefit plan pursuant to the regulations
issued by the U.S. Department of Labor at Section 2510.3-101 of Part 2510 of
Chapter XXV, Title 29 of the Code of Federal Regulations, or any successor
regulations;

(d) such Transfer would cause any portion of the assets of the Partnership to
become “plan assets” of any benefit plan investor within the meaning of
regulations issued by the U.S. Department of Labor at Section 2510.3-101 of Part
2510 of Chapter XXV, Title 29 of the Code of Federal Regulations, or any
successor regulations, or to be regulated under the Employee Retirement Income
Security Act of 1974, as amended from time to time; or

(e) to the extent requested by the General Partner, the Partnership does not
receive such legal and/or tax opinions and written instruments (including,
without limitation, copies of any instruments of Transfer and such Assignee’s
consent to be bound by this Agreement as an Assignee) that are in a form
reasonably satisfactory to the General Partner.

Notwithstanding any other provision of this Agreement, no Partner or its
Affiliates shall Transfer any or all of its Units, or take any other action, if
such Transfer or action could (by itself or in conjunction with other actions)
result in the Partnership being treated as a “publicly

 

25



--------------------------------------------------------------------------------

traded partnership” within the meaning of Section 7704 of the Code and the
Regulations promulgated thereunder; and provided further that, to the fullest
extent permitted by law, any such Transfer or action shall be null and void, ab
initio.

SECTION 8.04. Rights of Assignees. Subject to Section 8.03, the transferee of
any permitted Transfer pursuant to this Article VIII (other than a Transfer in a
Permitted Exchange) will be an assignee only (“Assignee”), and only will
receive, to the extent transferred, the distributions and allocations of income,
gain, loss, deduction, credit or similar item to which the Limited Partner which
transferred its Units would be entitled, and such Assignee will not be entitled
or enabled to exercise any other rights or powers of a Limited Partner, such
other rights, and all obligations relating to, or in connection with, such
Interest remaining with the transferring Limited Partner. The transferring
Limited Partner will remain a Limited Partner even if it has transferred all of
its Units to one or more Assignees until such time as the Assignee(s) is
admitted to the Partnership as a Partner pursuant to Section 8.06.

SECTION 8.05. Admissions, Withdrawals and Removals. No Person may be admitted to
the Partnership as an additional General Partner or substitute General Partner
without the prior written consent or ratification of the General Partner. No
Limited Partner will be removed or entitled to withdraw from being a Partner of
the Partnership except in accordance with Section 7.08, 8.06 or Section 8.07. A
Person may be admitted as a Limited Partner upon its execution of a supplement
to this Agreement as described in Section 2.08. A General Partner will not be
entitled to Transfer all of its Units or to withdraw from being a General
Partner of the Partnership unless an additional General Partner shall have been
admitted hereunder (and not have previously been removed or withdrawn), which
such additional General Partner may be deemed admitted effective immediately
prior to the Transfer, and is hereby authorized to, and shall, continue the
Partnership without dissolution. Except as otherwise provided in Article IX, no
admission, substitution, withdrawal or removal of a Partner will cause the
dissolution of the Partnership. To the fullest extent permitted by law, any
purported admission, withdrawal or removal that is not in accordance with this
Agreement shall be null and void.

SECTION 8.06. Admission of Assignees as Substitute Limited Partners. An Assignee
will become a substitute Limited Partner only if and when each of the following
conditions is satisfied:

(a) the General Partner consents in writing to such admission, which consent may
be given or withheld, or made subject to such conditions as are determined by
the General Partner, in each case in the General Partner’s sole discretion;

(b) if required by the General Partner, the General Partner receives written
instruments (including, without limitation, copies of any instruments of
Transfer and such Assignee’s consent to be bound by this Agreement as a
substitute Limited Partner) that are in a form satisfactory to the General
Partner (as determined in its sole discretion);

(c) if required by the General Partner, the General Partner receives an opinion
of counsel satisfactory to the General Partner to the effect that such Transfer
is in compliance with this Agreement and all applicable laws; and

 

26



--------------------------------------------------------------------------------

(d) if required by the General Partner, the parties to the Transfer, or any one
of them, pays all of the Partnership’s reasonable expenses connected with such
Transfer (including, but not limited to, the reasonable legal and accounting
fees of the Partnership).

SECTION 8.07. Withdrawal of Certain Partners. If a Partner ceases to hold any
Units, then such Partner shall cease to be a Partner and to have the power to
exercise any rights or powers of a Partner in accordance with Section 7.08 or
when all of such Partner’s Assignees have been admitted as Partners in
accordance with Section 8.02 or Section 8.06.

ARTICLE IX

DISSOLUTION, LIQUIDATION AND TERMINATION

SECTION 9.01. No Dissolution. The Partnership shall not be dissolved by the
admission of additional Partners in accordance with the terms of this Agreement.
The Partnership may be dissolved, liquidated and terminated only pursuant to the
provisions of this Article IX, and the Partners hereby irrevocably waive to the
fullest extent permitted by law any and all other rights they may have to cause
a dissolution of the Partnership or a sale or partition of any or all of the
Partnership assets.

SECTION 9.02. Events Causing Dissolution. The Partnership shall be dissolved and
its affairs shall be wound up upon the occurrence of any of the following events
(each, a “Dissolution Event”):

(a) the expiration of the term of the Partnership as provided in Section 2.03;

(b) the entry of a decree of judicial dissolution under Section 17-802 of the
Act;

(c) at any time there are no limited partners of the Partnership unless the
Partnership is continued in accordance with the Act; or

(d) the Incapacity or removal of the General Partner or the occurrence of a
Disabling Event with respect to the General Partner; provided, that the
Partnership will not be dissolved or required to be wound up in connection with
any of the events specified in this Section 9.02(d) if: (i) at the time of the
occurrence of such event there is at least one other general partner of the
Partnership who is hereby authorized to, and elects to, carry on the business of
the Partnership; or (ii) all remaining Limited Partners consent to or ratify the
continuation of the business of the Partnership and the appointment of another
general partner of the Partnership within 90 days following the occurrence of
any such Incapacity or removal effective as of the occurrence of such event,
which consent shall be deemed (and if requested each Limited Partner shall
provide a written consent for ratification) to have been given for all Limited
Partners if the holders of more than two-thirds of the Units then outstanding
agree in writing to so continue the business of the Partnership.

SECTION 9.03. Distribution upon Dissolution. Upon dissolution, the Partnership
shall not be terminated and shall continue until the winding up of the affairs
of the Partnership is completed. Upon the winding up of the Partnership, the
General Partner, or any other Person designated by the General Partner (the
“Liquidation Agent”), shall take full account of the assets

 

27



--------------------------------------------------------------------------------

and liabilities of the Partnership and shall, unless the General Partner
determines otherwise, liquidate the assets of the Partnership as promptly as is
consistent with obtaining the fair value thereof. The proceeds of any
liquidation shall be applied and distributed in the following order:

(a) First, to the satisfaction of debts and liabilities of the Partnership
(including satisfaction of all indebtedness to Partners and/or their Affiliates
to the extent otherwise permitted by law) including the expenses of liquidation
(whether by payment or the making of reasonable provision for payment thereof);

(b) Second, the balance, if any, to the Partners in accordance with
Section 4.01(a).

SECTION 9.04. Time for Liquidation. A reasonable amount of time shall be allowed
for the orderly liquidation of the assets of the Partnership and the discharge
of liabilities to creditors so as to enable the Liquidation Agent to minimize
the losses attendant upon such liquidation.

SECTION 9.05. Termination. The Partnership shall terminate when all of the
assets of the Partnership, after payment of or due provision for all debts,
liabilities and obligations of the Partnership, shall have been distributed to
the holders of Units in the manner provided for in this Article IX, and the
Certificate shall have been cancelled in the manner required by the Act.

SECTION 9.06. Claims of the Partners. The Partners shall look solely to the
Partnership’s assets for the return of their Capital Contributions, and if the
assets of the Partnership remaining after payment of or due provision for all
debts, liabilities and obligations of the Partnership are insufficient to return
such Capital Contributions, the Partners shall have no recourse against the
Partnership or any other Partner or any other Person. No Partner with a negative
balance in such Partner’s Capital Account shall have any obligation to the
Partnership or to the other Partners or to any creditor or other Person to
restore such negative balance during the existence of the Partnership, upon
dissolution or termination of the Partnership or otherwise.

SECTION 9.07. Survival of Certain Provisions. Notwithstanding anything to the
contrary in this Agreement, the provisions of Section 10.02 and Section 11.09
shall survive the termination of the Partnership.

ARTICLE X

LIABILITY AND INDEMNIFICATION

SECTION 10.01. Liability of Partners.

(a) Except as otherwise specifically provided by the Act, no Limited Partner
shall be liable for any debt obligation or liability of the Partnership or of
any other Partner or have any obligation to restore any deficit balance in its
Capital Account solely by reason of being a Partner of the Partnership. With
respect to any Partnership borrowing in place as of the date hereof or any
subsequent refinancing or replacement thereof (but not in excess of such amounts
as are in place as of the date hereof), no Partner or related person shall be
permitted to guarantee a Partnership borrowing or otherwise bear the “economic
risk of loss” that would result in an allocation of such

 

28



--------------------------------------------------------------------------------

borrowing to such Partner under the principles of Section 752 of the Code,
provided, however that it is understood that the General Partner may provide a
guarantee with respect to such borrowing secured by a pledge of its assets,
which will consist solely of its interest in the Partnership.

(b) Notwithstanding any other provision of this Agreement or any duty otherwise
existing at law or in equity, the parties hereby agree that each Partner
(including the General Partner), shall, to the maximum extent permitted by law,
including Section 17-1101(d) of the Act, owe no fiduciary duties to the
Partnership, the other Partners or any other Person bound by this Agreement;
provided, however, that the Partners (including the General Partner) shall act
in accordance with the implied contractual covenant of good faith and fair
dealing. Whenever in this Agreement a Partner is permitted or required to take
any action or to make a decision, such Partner shall be entitled to take such
action or make such decision in its sole discretion, and such Partner shall be
entitled to consider, and make its determination based upon, such interests and
factors as it desires. No Partner shall have any liability to the Partnership or
the other Partners except as provided herein.

(c) The Partners (including without limitation, the General Partner) acting
under this Agreement will not be liable to the Partnership or to any other
Partner for breach of fiduciary duty for their good faith reliance on the
provisions of this Agreement. The provisions of this Agreement, to the extent
that they expand or restrict or eliminate the duties and liabilities of any
Partner (including without limitation, the General Partner) otherwise existing
at law or in equity, are agreed by the Partners to modify to that extent such
other duties and liabilities of the Partners (including without limitation, the
General Partner).

(d) The General Partner may consult with legal counsel, accountants and
financial or other advisors and any act or omission suffered or taken by the
General Partner on behalf of the Partnership or in furtherance of the interests
of the Partnership in good faith in reliance upon and in accordance with the
advice of such counsel, accountants or financial or other advisors will be full
justification for any such act or omission, and the General Partner will be
fully protected in so acting or omitting to act so long as such counsel or
accountants or financial or other advisors were selected with reasonable care.

(e) Except as set forth herein or in any other written agreement with the
Partnership, the Ultimate Parent or any of their respective subsidiaries to
which a Partner or its Affiliate is a party or in the organizational documents
of the Ultimate Parent, the Partners and their respective Affiliates may engage
in or possess an interest in other business ventures of every nature and
description, independently or with others, whether or not similar to or in
competition with the business of the Partnership (and whether or not such
engagement or possession would be an actual or potential conflict of interest
with the Partnership), and neither the Partnership nor any Partner shall have,
by virtue of this Agreement, at law or otherwise, any right in or to such other
business ventures or to any ownership or other interest in or the income or
profits derived therefrom. Except as set forth herein or in any other written
agreement with the Partnership to which a Partner or its Affiliate is a party,
the Partners shall not be obligated to present any particular investment or
business opportunity to the Partnership or any Partner even if such opportunity
is of a character which, if presented to the Partnership or any Partner, could
be taken by the Partnership or any Partner, and each of the Partners and their
respective Affiliates shall have the right to take for its own account and with
others or to recommend to others any such opportunity.

 

29



--------------------------------------------------------------------------------

SECTION 10.02. Indemnification.

(a) Indemnification. To the fullest extent permitted by law, the Partnership
shall indemnify any Person (and such Person’s heirs, executors or
administrators) who was or is made or is threatened to be made a party to or is
otherwise involved in any threatened, pending or completed action, suit or
proceeding (brought in the right of the Partnership or otherwise), whether
civil, criminal, administrative or investigative, and whether formal or
informal, including appeals, by reason of the fact that such person, or a person
for whom such person was the legal representative, is or was a Partner
(including without limitation, the General Partner) or a director, officer or
agent of a Partner (including without limitation, the General Partner) or the
Partnership or, while a director, officer or agent of a Partner (including
without limitation, the General Partner) or the Partnership, is or was serving
at the request of the Partnership as a director, officer, partner, trustee,
employee or agent of another corporation, partnership, joint venture, trust,
limited liability company, nonprofit entity or other enterprise, for and against
all loss and liability suffered and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement reasonably incurred by such
person or such heirs, executors or administrators in connection with such
action, suit or proceeding, including appeals; provided that such person shall
not be entitled to indemnification hereunder only to the extent such person’s
conduct constituted fraud or willful misconduct. Notwithstanding the preceding
sentence, except as otherwise provided in Section 10.02(c), the Partnership
shall be required to indemnify a person described in such sentence in connection
with any action, suit or proceeding (or part thereof) commenced by such person
only if the commencement of such action, suit or proceeding (or part thereof) by
such person was authorized by the General Partner.

(b) Advancement of Expenses. To the fullest extent permitted by law, the
Partnership shall promptly pay expenses (including attorneys’ fees) incurred by
any person described in Section 10.02(a) in appearing at, participating in or
defending any action, suit or proceeding in advance of the final disposition of
such action, suit or proceeding, including appeals, upon presentation of an
undertaking on behalf of such person to repay such amount if it shall ultimately
be determined that such person is not entitled to be indemnified under this
Section 10.02 or otherwise. Notwithstanding the preceding sentence, except as
otherwise provided in Section 10.02(c), the Partnership shall be required to pay
expenses of a person described in such sentence in connection with any action,
suit or proceeding (or part thereof) commenced by such person only if the
commencement of such action, suit or proceeding (or part thereof) by such person
was authorized by the General Partner.

(c) Unpaid Claims. If a claim for indemnification (following the final
disposition of such action, suit or proceeding) or advancement of expenses under
this Section 10.02 is not paid in full within thirty (30) days after a written
claim therefor by any person described in Section 10.02(a) has been received by
the Partnership, such person may file suit to recover the unpaid amount of such
claim and, if successful in whole or in part, shall be entitled to be paid the
expense of prosecuting such claim. In any such action the Partnership shall have
the burden of proving that such person is not entitled to the requested
indemnification or advancement of expenses under applicable law.

(d) Insurance. To the fullest extent permitted by law, the Partnership may
purchase and maintain insurance on behalf of any person described in
Section 10.02(a) against any liability asserted against such person, whether or
not the Partnership would have the power to indemnify such person against such
liability under the provisions of this Section 10.02 or otherwise.

 

30



--------------------------------------------------------------------------------

(e) Non-Exclusivity of Rights. The provisions of this Section 10.02 shall be
applicable to all actions, claims, suits or proceedings made or commenced after
the date of this Agreement, whether arising from acts or omissions to act
occurring before or after its adoption. The provisions of this Section 10.02
shall be deemed to be a contract between the Partnership and each person
entitled to indemnification under this Section 10.02 (or legal representative
thereof) who serves in such capacity at any time while this Section 10.02 and
the relevant provisions of applicable law, if any, are in effect, and any
amendment, modification or repeal hereof shall not affect any rights or
obligations then existing with respect to any state of facts or any action, suit
or proceeding then or theretofore existing, or any action, suit or proceeding
thereafter brought or threatened based in whole or in part on any such state of
facts. If any provision of this Section 10.02 shall be found to be invalid or
limited in application by reason of any law or regulation, it shall not affect
the validity of the remaining provisions hereof. The rights of indemnification
provided in this Section 10.02 shall neither be exclusive of, nor be deemed in
limitation of, any rights to which any person may otherwise be or become
entitled or permitted by contract, this Partnership Agreement or as a matter of
law, both as to actions in such person’s official capacity and actions in any
other capacity, it being the policy of the Partnership that indemnification of
any person whom the Partnership is obligated to indemnify pursuant to
Section 10.02(a) shall be made to the fullest extent permitted by law.

For purposes of this Section 10.02, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on a person with respect to an employee benefit plan; and
references to “serving at the request of the Partnership” shall include any
service as a director, officer, employee or agent of the Partnership which
imposes duties on, or involves services by, such director, officer, employee, or
agent with respect to an employee benefit plan, its participants, or
beneficiaries.

This Section 10.02 shall not limit the right of the Partnership, to the extent
and in the manner permitted by law, to indemnify and to advance expenses to, and
purchase and maintain insurance on behalf of, Persons other than persons
described in Section 10.02(a).

ARTICLE XI

MISCELLANEOUS

SECTION 11.01. Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of Law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions is not affected in any manner materially adverse
to any party. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

SECTION 11.02. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been

 

31



--------------------------------------------------------------------------------

duly given upon receipt) by delivery in person, by courier service, by fax or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be specification notice given in accordance with this
Section 11.02):

 

  (a) If to the Partnership, the General Partner or any Partner other than
Sprint, to:     Virgin Mobile USA, L.P.     c/o Virgin Mobile USA, Inc.     10
Independence Boulevard     Warren, NJ 07059     Attention: General Counsel    
Telecopy: (908) 607-4017     Confirmation: (908) 607-4078     with a copy to
(which shall not constitute notice):     Simpson Thacher & Bartlett LLP     425
Lexington Avenue     New York, New York 10017     Attention:    Alan M. Klein  
     Joseph H. Kaufman     Telecopy:    (212) 455-2502   (b) If to Sprint, to:  
  Sprint Nextel Corporation     6200 Sprint Parkway     KSOPHF0302-3B626    
Overland Park, Kansas 66251     Attention: Legal     Telecopy: (913) 523-9803  
  Confirmation: (913) 794-1509   with a copy to (which shall not constitute
notice):     Sprint Ventures, Inc.     c/o Sprint Nextel Corporation     6200
Sprint Parkway     KSOPHF0302-3B651     Overland Park, Kansas 66251    
Attention: Vice President, Tax     Telecopy: (913) 794-0153     Confirmation:
(913) 794-1510   with a copy to (which shall not constitute notice):     King &
Spalding LLP     1180 Peachtree St. NE     Atlanta, GA 30309     Attention:
James H. Lokey, Jr.     Telecopy: (404) 572-5130     Confirmation: (404)
572-4927

 

32



--------------------------------------------------------------------------------

SECTION 11.03. Cumulative Remedies. The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any party
shall not preclude or waive its right to use any or all other remedies. Said
rights and remedies are given in addition to any other rights the parties may
have by Law.

SECTION 11.04. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns.

SECTION 11.05. Interpretation. Throughout this Agreement, nouns, pronouns and
verbs shall be construed as masculine, feminine, neuter, singular or plural,
whichever shall be applicable. Unless otherwise specified, all references herein
to “Articles,” “Sections” and paragraphs shall refer to corresponding provisions
of this Agreement.

SECTION 11.06. Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Copies of executed counterparts
transmitted by telecopy or other electronic transmission service shall be
considered original executed counterparts for purposes of this Section 11.06.

SECTION 11.07. Further Assurances. Each Limited Partner shall perform all other
acts and execute and deliver all other documents as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.

SECTION 11.08. Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.

SECTION 11.09. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware.

 

33



--------------------------------------------------------------------------------

SECTION 11.10. Submission to Jurisdiction; Waiver of Jury Trial.

(a) Any and all disputes which cannot be settled amicably, including any
ancillary claims of any party, arising out of, relating to or in connection with
the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this arbitration provision) shall be finally settled by
arbitration conducted by a single arbitrator in New York in accordance with the
then-existing Rules of Arbitration of the International Chamber of Commerce. If
the parties to the dispute fail to agree on the selection of an arbitrator
within thirty (30) days of the receipt of the request for arbitration, the
International Chamber of Commerce shall make the appointment. The arbitrator
shall be reasonably selected by the General Partner, shall be a lawyer and shall
conduct the proceedings in the English language. Performance under this
Agreement shall continue if reasonably possible during any arbitration
proceedings. Notwithstanding any provision of the Agreement to the contrary,
this Section 11.10(a) shall be construed to the maximum extent possible to
comply with the laws of the State of Delaware, including the Uniform Arbitration
Act (10 Del. C. § 5701 et seq.) (the “Delaware Arbitration Act”). If,
nevertheless, it shall be determined by a court of competent jurisdiction that
any provision or wording of this Section 11.10(a), including any rules of the
American Arbitration Association, shall be invalid or unenforceable under the
Delaware Arbitration Act, or other applicable law, such invalidity shall not
invalidate all of this Section 11.10(a). In that case, this Section 11.10(a)
shall be construed so as to limit any term or provision so as to make it valid
or enforceable within the requirements of the Delaware Arbitration Act or other
applicable law, and, in the event such term or provision cannot be so limited,
this Section 11.10(a) shall be construed to omit such invalid or unenforceable
provision.

(b) Notwithstanding the provisions of paragraph (a), the General Partner may
bring, or may cause the Partnership to bring, on behalf of the General Partner
or the Partnership or on behalf of one or more Partners, an action or special
proceeding in any court of competent jurisdiction for the purpose of compelling
a party to arbitrate, seeking temporary or preliminary relief in aid of an
arbitration hereunder, and/or enforcing an arbitration award and, for the
purposes of this paragraph (b), each Partner (i) expressly consents to the
application of paragraph (c) of this Section 11.10 to any such action or
proceeding, (ii) agrees that proof shall not be required that monetary damages
for breach of the provisions of this Agreement would be difficult to calculate
and that remedies at law would be inadequate, and (iii) irrevocably appoints the
General Partner as such Partner’s agent for service of process in connection
with any such action or proceeding and agrees that service of process upon such
agent, who shall promptly advise such Partner of any such service of process,
shall be deemed in every respect effective service of process upon the Partner
in any such action or proceeding.

(c) (i) EACH PARTNER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF COURTS LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY
JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH
(B) OF THIS SECTION 11.10, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN
ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT OF OR RELATING TO OR
CONCERNING THIS AGREEMENT. Such ancillary judicial proceedings include any suit,
action or proceeding to compel arbitration, to obtain temporary or preliminary
judicial relief in aid of arbitration, or to confirm an arbitration award. The
parties acknowledge that the fora designated by this paragraph (c) have a
reasonable relation to this Agreement, and to the parties’ relationship with one
another.

 

34



--------------------------------------------------------------------------------

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in paragraph (c) (i) of this Section 11.10 and
such parties agree not to plead or claim the same.

SECTION 11.11. Expenses. Except as otherwise specified in this Agreement, the
Partnership shall be responsible for all costs and expenses, including, without
limitation, fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with its operation.

SECTION 11.12. Amendments and Waivers. (a) This Agreement (including the Annexes
hereto) may be amended, supplemented, waived or modified by the written consent
of the General Partner; provided that no such amendment, supplement, waiver or
modification shall adversely affect a Limited Partner’s Units without the
written consent of the Limited Partner so affected; provided further, that the
General Partner may, without the written consent of any Limited Partner or any
other Person, amend, supplement, waive or modify any provision of this Agreement
and execute, swear to, acknowledge, deliver, file and record whatever documents
may be required in connection therewith, to reflect: (i) any amendment,
supplement, waiver or modification that the General Partner determines to be
required in order to create, authorize or issue any class or series of equity
interest in the Partnership as permitted by, and in accordance with the terms
of, this Agreement, provided, however, no such amendment, supplement, waiver or
modification shall alter or change the powers, preferences or special rights of
Units so as to affect them adversely without the written consent of the Limited
Partner so affected; (ii) the admission, substitution, withdrawal or removal of
Partners in accordance with this Agreement; (iii) a change in the name of the
Partnership, the location of the principal place of business of the Partnership,
the registered agent of the Partnership or the registered office of the
Partnership; (iv) any amendment, supplement, waiver or modification that the
General Partner determines to be required to comply with applicable Law; or
(v) a change in the Fiscal Year or taxable year of the Partnership; provided
further, that Schedule I to this Agreement shall be revised from time to time by
the General Partner to reflect the admission of a new Partner, the withdrawal or
resignation of a Partner, and the adjustment of the Units resulting from any
Transfer or other disposition of a Unit, in each case that is made in accordance
with the provisions hereof.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder (other than a failure or delay beyond a period of time specified
herein) shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by Law.

(c) The General Partner may, in its sole discretion, unilaterally amend this
Agreement on or before the effective date of the final regulations to provide
for (i) the election of a safe harbor under Proposed Treasury Regulation
Section 1.83-3(l) (or any similar provision) under which the fair market value
of a partnership interest that is transferred is treated as being equal to the
liquidation value of that interest, (ii) an agreement by the Partnership and
each of its Partners to

 

35



--------------------------------------------------------------------------------

comply with all of the requirements set forth in such regulations and Notice
2005-43 (and any other guidance provided by the Internal Revenue Service with
respect to such election) with respect to all partnership interests transferred
in connection with the performance of services while the election remains
effective, (iii) the allocation of items of income, gains, deductions and losses
required by the final regulations similar to Proposed Treasury Regulation
Section 1.704-1(b)(4)(xii)(b) and (c), and (iv) any other related amendments.

(d) Except as may be otherwise required by law in connection with the
winding-up, liquidation, or dissolution of the Partnership, each Partner hereby
irrevocably waives any and all rights that it may have to maintain an action for
judicial accounting or for partition of any of the Partnership’s property.

SECTION 11.13. No Third Party Beneficiaries. This Agreement shall be binding
upon and inure solely to the benefit of the parties hereto and their permitted
assigns and successors and nothing herein, express or implied, is intended to or
shall confer upon any other Person or entity, any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.
Without limiting the foregoing, any obligation of the Partners to make Capital
Contributions to the Partnership under this Agreement is an agreement only
between the Partners and no other person or entity, including the Partnership,
shall have any rights to enforce such obligations.

SECTION 11.14. Headings. The headings and subheadings in this Agreement are
included for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.

SECTION 11.15. Construction. Each party hereto acknowledges and agrees it has
had the opportunity to draft, review and edit the language of this Agreement and
that no presumption for or against any party arising out of drafting all or any
part of this Agreement will be applied in any dispute relating to, in connection
with or involving this Agreement. Accordingly, the parties hereby waive the
benefit of any rule of Law or any legal decision that would require that in
cases of uncertainty, the language of a contract should be interpreted most
strongly against the party who drafted such language.

SECTION 11.16. Power of Attorney. Each Limited Partner, by its execution hereof,
hereby irrevocably makes, constitutes and appoints the General Partner as its
true and lawful agent and attorney in fact, with full power of substitution and
full power and authority in its name, place and stead, to make, execute, sign,
acknowledge, swear to, record and file (a) this Agreement and any amendment to
this Agreement that has been adopted as herein provided; (b) the original
Certificate and all amendments thereto required or permitted by law or the
provisions of this Agreement; (c) all certificates and other instruments
(including consents and ratifications which the Limited Partners have agreed to
provide upon a matter receiving the agreed support of Limited Partners) deemed
advisable by the General Partner to carry out the provisions of this Agreement
and Law or to permit the Partnership to become or to continue as a limited
partnership or partnership wherein the Limited Partners have limited liability
in each jurisdiction where the Partnership may be doing business; (d) all
instruments that the General Partner deems appropriate to reflect a change or
modification of this Agreement or the Partnership in accordance with this
Agreement, including, without limitation, the admission of additional Limited
Partners or

 

36



--------------------------------------------------------------------------------

substituted Limited Partners pursuant to the provisions of this Agreement;
(e) all conveyances and other instruments or papers deemed advisable by the
General Partner to effect the liquidation and termination of the Partnership;
and (f) all fictitious or assumed name certificates required or permitted (in
light of the Partnership’s activities) to be filed on behalf of the Partnership.

SECTION 11.17. Partnership Status. The parties intend to treat the Partnership
as a partnership for U.S. federal income tax purposes.

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement or have
caused this Agreement to be duly executed by their respective authorized
officers, in each case as of the date first above stated.

 

General Partner: VMU GP I, LLC By:  

/s/ Peter Lurie

Name:   Peter Lurie Title:   General Counsel Limited Partners: VIRGIN MOBILE
USA, INC. By:  

/s/ Peter Lurie

Name:   Peter Lurie Title:   General Counsel SPRINT VENTURES, INC. By:  

/s/ Douglas B Lynn

Name:   Douglas B Lynn Title:   Vice President BLUEBOTTLE USA HOLDINGS L.P. By:
Bluebottle USA Investments L.P., its General Partner   By:   VMU GP, LLC, its
General Partner   By:  

/s/ John Feehan

  Name:   John Feehan   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

SCHEDULE I

PARTNERS; PERCENTAGE INTERESTS

 

Partner

   Initial Number
of Common
Units    Initial
Percentage
Interest  

General Partner(s)

     

VMU GP I, LLC

   427    0.0007 %

Limited Partner(s)

     

Bluebottle USA Holdings L.P.

   40,192,026    61.6483 %

Sprint Ventures, Inc.

   12,058,626    18.496 %

Virgin Mobile USA, Inc.

   12,944,644    19.8551 %